DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments  
Receipt is acknowledged of applicant's amendment filed August 13, 2021. 
Claims 1-2 and 4-28 are pending and an action on the merits is as follows. 
Applicant's amendments and arguments with respect to the rejection of present claim(s) 1-5, 9, and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by EP2231373 to Dierickx (“Dierickx”) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 11-13 and 25-28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rashid et al. (US 6,123,211; “Rashid”). 
Regarding claim 1, Rashid teaches a preform (30, Fig. 5) configured to form a container (col. 2, lines 37-42, col. 3, lines 18-65), the preform (30) comprising: 
 - a finish defining an opening and a top sealing surface configured to contact a closure to seal the opening closed; a body portion  extending from the finish; a bottom portion at an end of the preform opposite to the finish (see Fig. 5 below), a longitudinal axis of the preform extends through an axial center of the bottom portion (col. 3, lines 18-65, Fig 5, the configuration of the preform 30 meets the structural limitations of the claimed preform);  
- an oxygen barrier layer (37) extending along the body portion to the bottom portion, and across the bottom portion (Fig. 5, col. 3, lines 18-28);  and 
- a base layer including an outer portion (38) and an inner portion (39) (Fig. 5, col. 3, lines 18-20), 
- the oxygen barrier layer (37) is between the outer portion and the inner portion (Fig. 5, col. 3, lines 18-20), the oxygen barrier layer (37) extends along the body portion and the bottom portion (Fig. 5, col. 3, lines 18-20), 
- wherein the oxygen barrier layer (37) is tapered (see Fig. 5, col. 1, lines 60-66) such that the oxygen barrier layer (37) is closest to the inner surface at and proximate to the bottom portion, and is furthest from the inner surface and closest to the outer surface furthest from the bottom portion and proximate to the support flange (col. 1, lines 60-66, Fig. 5, the oxygen barrier layer (37) is tapered, and thinner and closest to the inner surface at the bottom portion, and is furthest from the inner  preform (30) meets meeting the instantly claimed structural limitations. 
 
    PNG
    media_image1.png
    532
    231
    media_image1.png
    Greyscale

Regarding claim 2, 
Regarding claim 11, claim 11 contains process limitations with regards to the process of forming the preform. It is the examiner's position that the recited process does not result in a patentably distinctive structural difference in the resultant preform. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113. In the present case, it is noted Rashid teaches its multi-layer preform is formed by injection molding process (col. 3, lines 2-7).  
Regarding claim 12, Rashid teaches its preform is configured to be blow-molded into a container/bottle (col. 3, lines 1-7). 
 Regarding claim 13, Rashid teaches its preform is configured to be blow-molded into a container/bottle (col. 3, lines 1-7). 
Regarding claim 25, Rashid teaches in its preform, wherein the oxygen barrier layer (37) tapers inward towards the longitudinal axis of the preform as the oxygen barrier extends along the body portion away from the finish and towards the bottom portion (see Fig. 5, col. 1, lines 60-66), meeting the claimed limitations.
Regarding claim 26, Rashid teaches in its preform, wherein the oxygen barrier layer (37) is thinner at the bottom portion than at the body portion (Fig. 5, col. 3, lines 19-50), meeting the claimed limitations. 
Regarding claim 27, Rashid teaches in its preform, wherein the oxygen barrier layer terminates prior to reaching the top sealing surface (Fig. 5, col. 3, lines 19-50), meeting the claimed limitations.  
Regarding claim 28, Rashid teaches in its preform, wherein the oxygen barrier layer (37) includes a thinned portion proximate to the finish that is thinner than a portion of the oxygen barrier layer at the body portion (Fig. 5, col. 3, lines 19-50, layer 37 is thinner at the portion proximate to the finish, and thicker at the mid body portion) and the oxygen barrier layer includes a tapered portion between the thinned portion and the portion of the oxygen barrier layer at the body portion (Fig. 5, col. 3, lines 19-50), meeting the claimed limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid as applied to claim 1 above, in view of Dierickx (EP2231373). 
The limitations of claim 1 are taught by Rashid as discussed above. 
Regarding claim 4, Rashid does not specifically teach the inclusion of in-house or post-consumer regrind material for making the layers of its preform. 
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom portion of preform (Fig. 2, para [0032] [0069] [0099]), and a base layer including an outer portion (1) and an inner portion (3) (Fig. 2, para [0069] [0097]).  Dierickx teaches  for making its preform (para [0028], the inclusion of waste materials), considered as meeting the claimed limitations.
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include in-house or post-consumer regrind material for making its preform such as those taught by Dierickx (para [0028], the inclusion of waste materials), which materials are taught by Dierickx as suitable for making preform for making container, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claims 5 and 9, Rashid teaches a multilayer preform having an oxygen barrier layer, but does not specifically teach the inclusion of an oxygen barrier layer that is of polyethylene terephthalate (PET) and an oxygen scavenger, as instantly claimed. 
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom portion of preform (Fig. 2, para [0032] [0069] [0099]), and a base layer including an outer portion (1) and an inner portion (3) (Fig. 2, para [0069] [0097]).  Dierickx also teaches a suitable multilayer preform of three layers PET structure (para [0051]). 
Dierickx teaches the use of suitable materials for its oxygen barrier layer includes polyethylene terephthalate (PET) and an oxygen scavenger that provides improved oxygen barrier properties (para [0107]-[0109]), meeting the claimed material limitations 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform with improved oxygen barrier properties, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid in view of Dierickx as applied to claim 5 above, further in view of Akkapeddi et al. (US 2016/0222205; “Akkapeddi”). 
The limitations of claim 5 are taught by Rashid and Dierickx as discussed above. 
Regarding claim 6, modified Rashid teaches a preform with the inclusion of an oxygen barrier layer of PET and oxygen scavenger (as taught by Dierickx), but does not specifically teach the use of PET includes a cobalt catalyst, as instantly claimed. 
 Akkapeddi teaches a polyester composition suitable for making bottle preform (para [0002]-[0004] [0067]).  Akkapeddi teaches as one of its embodiments a polyester composition of PET includes a cobalt catalyst (para [0036]) for making bottle preform with improved oxygen barrier properties (para [0016]). 
It would have been obvious to one of ordinary skill in the art to modify the modified preform of Rashid, to select suitable PET such as those taught by Akkapeddi, the PET includes a cobalt catalyst as taught by Akkapeddi (para [0016] [0036]), to 
Regarding claim 7, modified Rashid teaches a preform with the inclusion of an oxygen barrier layer of PET and oxygen scavenger (as taught by Dierickx), but does not specifically teach the use of PET that is an antimony free and titanium catalyzed polymer. 
  Akkapeddi teaches a polyester composition suitable for making bottle preform (para [0002]-[0004] [0067]).  Akkapeddi teaches using PET that is titanium catalyzed (para [0036] [0087], and such PET of Akkapeddi that is titanium catalyzed does not include antimony, and is considered as meeting the claimed limitations), for making bottle preform with improved oxygen barrier properties (para [0016]). 
It would have been obvious to one of ordinary skill in the art to modify the modified preform of Rashid, to select suitable PET such as those taught by Akkapeddi, a PET that is titanium catalyzed and that does not include antimony as taught by Akkapeddi (para [para [0036] [0087]), to provide a preform with improved oxygen barrier properties. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 8, modified Rashid teaches a preform with the inclusion of an oxygen barrier layer of PET and oxygen scavenger (as taught by Dierickx), but does not specifically teach the use of PET having the specific viscosity as instantly claimed. 
  Akkapeddi teaches a polyester composition suitable for making bottle preform (para [0002]-[0004] [0067]).  Akkapeddi teaches suitable PET resin having an intrinsic viscosity of about 0.72 to 0.84 (para [0022]), which range overlaps with the instantly claimed range of 0.76 to 0.82. It is noted that Akkapeddi does not teach or require its PET resin must include cobalt, and thus those are considered as meeting the claimed limitations, as being substantially free from cobalt, compatible with oxygen scavenger additives.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art to modify the modified preform of Rashid, to select suitable PET with suitable intrinsic viscosity as taught by Akkapeddi, which would have predictably arrived at a satisfactory preform that meets the limitations of instantly claimed preform. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid as applied to claim 1 above, in view of Dierickx and further in view of Schmidt et al. (US 2005/0181156; “Schmidt”). 
The limitations of claim 1 are taught by Rashid as discussed above. 
Regarding claim 10, Rashid does not specifically teach the oxygen barrier layer includes at least one additive.
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform with improved oxygen barrier properties, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Modified Rashid does not specifically teach the oxygen barrier layer is at least partially clear.
Schmidt teaches enhanced oxygen-scavenging polymer resin of PET suitable for making multi-layer articles for holding oxygen-sensitive products (para [0002]). Schmidt teaches its enhanced oxygen-scavenging polymer resin of PET provides a clear container, i.e., at least a portion of the container being clear, with low haze value (para [0117]) to provide the container with a clear portion that allows consumer views the contents of the container (para [0116]).   
It would have been obvious to one of ordinary skill in the art to modify the modified Rashid, to use the enhanced oxygen-scavenging polymer resin of PET as 
Regarding claim 14, Rashid teaches its preform is configured to be blow-molded into a container, but does not specifically teach the shoulder haze of the container.  
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom portion of preform (Fig. 2, para [0032] [0069] [0099]), and a base layer including an outer portion (1) and an inner portion (3) (Fig. 2, para [0069] [0097]).  Dierickx also teaches a suitable multilayer preform of three layers PET structure (para [0051]). 
Dierickx teaches the use of suitable materials for its oxygen barrier layer includes polyethylene terephthalate (PET) and an oxygen scavenger additive that provides improved oxygen barrier properties (para [0107]-[0109]). 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform with improved oxygen barrier properties, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Modified Rashid does not specifically teach the shoulder haze of the container as instantly claimed.  
Schmidt teaches enhanced oxygen-scavenging polymer resin of PET suitable for making multi-layer articles for holding oxygen-sensitive products (para [0002]). Schmidt teaches its enhanced oxygen-scavenging polymer resin of PET provides a container with low haze value of no greater than 5% (para [0117]) to provide a transparent container that allows consumer view the contents of the container (para [0116]), which range overlaps with the instantly claimed haze range of less than 5%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art to further modify Rashid, to use the enhanced oxygen-scavenging polymer resin of PET as taught by Schmidt that provides low haze value of no greater than 5% (para [0117]) to make the container, for the obvious benefit of providing a transparent container that allows consumer views the contents of the container as taught by Schmidt (para [0116]).   
Regarding claim 15, Rashid teaches its preform is configured to be blow-molded into a container, but does not specifically teach the shelf life oxygen absorbent rate as instantly claimed. 
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom 
Dierickx teaches the use of suitable materials for its oxygen barrier layer includes polyethylene terephthalate (PET) and an oxygen scavenger additive that provides improved oxygen barrier properties (para [0107]-[0109]). 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform with improved oxygen barrier properties, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Modified Rashid does not specifically teach the shelf life oxygen absorbent rate as instantly claimed. 
Schmidt teaches enhanced oxygen-scavenging polymer resin of PET suitable for making multi-layer articles for holding oxygen-sensitive products (para [0002]). Schmidt teaches its enhanced oxygen-scavenging polymer resin of PET provides a container that reduces the oxygen content within a defined environment, such as the oxygen content enclosed within the package. The package is capable of being stored under ambient conditions and being substantially free of degradation within a time of at least six months (para [0100]). 
It would have been obvious to one of ordinary skill in the art to modify the modified Rashid, to use the enhanced oxygen-scavenging polymer resin of PET as taught by Schmidt that reduces the oxygen content within a defined environment over an extended period of time (para [0100]), to provide a container that has minimal oxygen absorbent over an extended shelf life, which would have arrived at a satisfactory container meets the claimed limitations, i.e., that absorbs minimal ppm oxygen over twenty-four month shelf life. 
Regarding claims 16-18, Rashid teaches its preform is configured to be blow-molded into a container for food, beers (col. 2, lines 64-67).  Rashid does not specifically teach the weight % of the oxygen barrier layer in the preform as instantly claimed.  
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom portion of preform (Fig. 2, para [0032] [0069] [0099]), and a base layer including an outer portion (1) and an inner portion (3) (Fig. 2, para [0069] [0097]).  Dierickx also teaches a suitable multilayer preform of three layers PET structure (para [0051]). 
Dierickx teaches the use of suitable materials for its oxygen barrier layer includes polyethylene terephthalate (PET) and an oxygen scavenger additive that provides improved oxygen barrier properties (para [0107]-[0109]). 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform 
Modified Rashid does not specifically teach the weight % of the oxygen barrier layer in the preform as instantly claimed.  
 Schmidt teaches enhanced oxygen-scavenging polymer resin suitable for making multi-layer articles for holding oxygen-sensitive products (para [0002]). Schmidt teaches the weight % of the oxygen-scavenging polymer/oxygen barrier layer in the multilayer article/preform is a result effective variable, and teaches that it is preferably no greater than 15% by weight of the article, while providing sufficient scavenger in the sidewall for a desired performance (para [0138]).
Absent a showing of criticality with respect to the weight % of the oxygen barrier layer of the multilayer preform (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the weight % of the oxygen barrier layer through routine experimentation in order to achieve the desired barrier properties of the preform once produced (i.e., sufficient barrier properties and low cost), which would have arrived at a workable weigh % that falls within the broad range as instantly claimed, in claims 16-18. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.5.
Regarding claim 19, 
In the same field of multilayer plastic preform, Dierickx teaches a multilayer preform (10) configured to form a container (para [0015] [0066] [0069]), the preform (10) comprising an oxygen barrier layer (2) extending along the body portion to the bottom portion of preform (Fig. 2, para [0032] [0069] [0099]), and a base layer including an outer portion (1) and an inner portion (3) (Fig. 2, para [0069] [0097]).  Dierickx also teaches a suitable multilayer preform of three layers PET structure (para [0051]). 
Dierickx teaches the use of suitable materials for its oxygen barrier layer includes polyethylene terephthalate (PET) and an oxygen scavenger that provides improved oxygen barrier properties (para [0107]-[0109]). 
It would have been obvious to one of ordinary skill in the art to modify the preform of Rashid, to include an oxygen barrier layer of suitable PET and an oxygen scavenger such as those taught by Dierickx (para [0107]-[0109]), to provide a preform with improved oxygen barrier properties, which would have predictably arrived at a satisfactory preform that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Modified Rashid does not specifically teach the weight % of the oxygen scavenger of the oxygen barrier layer, as instantly claimed.  
Schmidt teaches enhanced oxygen-scavenging polymer resin suitable for making multi-layer articles for holding oxygen-sensitive products (para [0002]). Schmidt teaches weight % of the oxygen scavenger is a result effective variable, and teaches the inclusion of oxygen scavenger in amount of about 2-5% (para [0138]), which range overlaps with the instantly claimed weight % range of 0.25 % to 5%.   In the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art to modify the modified Rashid in view the teachings of Schmidt, to include suitable amount of the oxygen scavenger in the oxygen barrier layer of the preform of Dierickx, to provide desired sufficient barrier performance at a low cost as taught by Schmidt (para [0138]), which would have arrived at a satisfactory preform that is the same as instantly claimed.   
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rashid as applied to claim 1 above. 
The limitations of claim 1 are taught by Rashid as discussed above. 
Regarding claims 20-24, Rashid teaches its preform includes a tapered oxygen barrier layer throughout the preform, including at the body portion, at the finish portion and at the base portion (Fig. 5, col. 1, lines 60-66, col. 2, lines 54-59). Rashid teaches the layer thickness of the oxygen barrier layer varies along the preform and is a result effective variable (col. 1, lines 60-64, col. 2, lines 1-10, col. 3, lines 34-52). 
Absent a showing of criticality with respect to thickness % of the oxygen barrier layer over the total preform wall thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the thickness % of the oxygen barrier layer over the total preform wall thickness through routine experimentation in order to achieve the desired barrier properties of the preform once produced (i.e., sufficient barrier properties and low cost), which would have arrived at a workable thickness % of the oxygen barrier layer over the total preform wall thickness .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/           Primary Examiner, Art Unit 1782